Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 1 of 6




   DISTRICT COURT, EL PASO COUNTY, COLORADO DATE FILED: March 17, 2020 4:45 PM
   Address:   270 South Tejon Street        FILING ID: 3252D132209A8
                                            CASE NUMBER: 2020CV30597
              Colorado Springs, CO 80903
   Telephone: (719) 452-5000

   PEAK FENCING, INC., a Colorado corporation,

         Plaintiff,

   v.

   MARKEL AMERICAN INSURANCE COMPANY d/b/a
   MARKEL SPECIALTY INSURANCE, a Virginia
   corporation;
   BROWN & JOSEPH, LLC; an Illinois limited liability
   company,

         Defendants.                                               ▲     COURT USE ONLY           ▲


   Attorneys for Plaintiff:
   Michael D. Kuhn, #42784
   Andrew E. Swan, #46665                                          Case No.:
   LEWIS | KUHN | SWAN PC
   620 North Tejon Street, Suite 101                               Division:
   Colorado Springs, CO 80903
   Telephone: (719) 694-3000
   Email:     mkuhn@lks.law
              aswan@lks.law

                               COMPLAINT AND JURY DEMAND


        Plaintiff Peak Fencing, Inc., by and through counsel, Lewis Kuhn Swan PC, submits its
  Complaint and Jury Demand (“Complaint”) as follows:

                                              PARTIES

         1.      Plaintiff Peak Fencing, Inc. (“Plaintiff”) is a Colorado corporation maintaining its
  principal place of business in Colorado Springs, Colorado. Plaintiff is an established and well-
  respected provider of fencing installation services throughout the Pikes Peak Region.

         2.    Defendant Markel American Insurance Company d/b/a Markel Specialty Insurance
  (“Defendant Markel Insurance”) is a Virginia corporation maintaining its principal place of
Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 2 of 6




  business in Glen Allen, Virginia. Defendant Markel Insurance is one of the nation’s largest
  insurance carriers with revenues of nearly $10 billion in 2019.

           3.    Defendant Brown & Joseph, LLC (“Defendant Brown & Joseph”) is a limited
  liability company organized under the laws of the State of Illinois. Defendant Brown & Joseph is
  a national business-to-business debt collections company.

          4.      Defendant Markel Insurance and Defendant Brown & Joseph shall collectively be
  referred to as “Defendants.”

                                  JURISDICTION AND VENUE

           5.     This Court has personal jurisdiction over Defendants because, among other things,
  this action arises out of an insurance policy that was sold, and was sold to an insured, in Colorado
  Springs, Colorado. Moreover, this action arises from torts occurring in Colorado Springs,
  Colorado.

         6.      Venue is proper in this Court because, among other things, this action arises, in
  whole or in part, out of conduct that occurred in El Paso County, Colorado.

                                   GENERAL ALLEGATIONS

        7.     Nearly eight years ago, Plaintiff, through its owner Mark Lundy, purchased a
  workers’ compensation insurance policy from Defendant Markel Insurance.

         8.       Plaintiff timely paid all premiums, and Defendant Markel Insurance provided such
  coverage, at all times relevant to this Complaint.

         9.      Plaintiff has never had a claim with Defendant Markel Insurance.

          10.     As a provider of fencing installation, Plaintiff employs certain individuals and
  maintains independent contractor relationships with certain entities. By way of example, Plaintiff
  maintains independent contractor relationships with subcontractors who install fences for
  Plaintiff’s customers.

          11.    Plaintiff complies with applicable legal formalities in its independent contractor
  relationships. Among other things, Plaintiff has compliant independent contractor agreements,
  plainly informs contractors that they are not entitled to certain benefits (including Plaintiff-
  provided workers’ compensation insurance) and are responsible for their own taxes, and requires
  contractors that they must maintain certain minimum insurance coverage on their own.

        12.     On or about May 25, 2019, Defendant Markel Insurance contacted Plaintiff to
  announce an “audit on [its] Workers’ Compensation policy[.]” The May 25, 2019 correspondence


                                                   2
Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 3 of 6




  contained a three-page form which Mr. Lundy timely completed and submitted on behalf of
  Plaintiff.

          13.     Defendant Markel Insurance conducted a flim-flam investigation, disregarding
  Plaintiff’s maintenance of proper independent contractor agreements.

          14.    Defendant Markel Insurance erroneously concluded that Plaintiff had misclassified
  certain independent contractors. As a result of this finding, Defendant Markel Insurance demanded
  $197,604 from Plaintiff. Specifically, Defendant Markel Insurance claims an entitlement to
  $53,640 from the time period of May 31, 2016 to May 31, 2017; $67,657 from the time period of
  May 31, 2017 to May 31, 2018; and $76,307 from the time period of May 31, 2018 to May 31,
  2019.

          15.    Defendant Markel Insurance then retained Defendant Brown & Joseph to collect
  this purported debt.

         16.    Acting through the Leviton Law Firm, an in-house law firm, Defendant Brown &
  Joseph repeatedly hounded Plaintiff for payment of this claimed debt.

          17.     In recent months, Defendant Brown & Joseph, acting through the Leviton Law
  Firm, has reached out to entities with which Plaintiff does business and falsely claimed, among
  other things, that Plaintiff does not carry workers’ compensation insurance.

         18.     Plaintiff in fact maintains proper insurance coverage.

        19.    On information and belief, the Leviton Law Firm is completely subsumed by
  Defendant Brown & Joseph. Among other things, the Leviton Law Firm only represents Defendant
  Brown & Joseph and the two entities share an address in the same building in Itasca, Illinois.

          20.    Defendant Brown & Joseph is liable for the acts of the Leviton Law Firm under the
  law of agency.

                                    FIRST CLAIM FOR RELIEF
                                      (Declaratory Judgment)
                                       Plaintiff v. Defendants

         21.     Plaintiff incorporates all prior allegations of the Complaint.

        22.    Plaintiff seeks declaratory relief pursuant to the Uniform Declaratory Judgments
  Law, Colo. Rev. Stat. § 13-51-101 et seq., and Colo. R. Civ. P. 57.

         23.     Plaintiff is entitled to declaratory relief because there is uncertainty and insecurity
  with respect to Plaintiff’s rights, status, and other legal obligations regarding the purported debt
  claimed by Defendant Markel Insurance and pursued by Defendant Brown & Joseph.

                                                    3
Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 4 of 6




         24.      Plaintiff prays that the Court declare as follows:

               a. that Plaintiff properly classified the relevant subcontractors as independent
                  contractors;

               b. that the relevant subcontractors are not employees within the meaning of applicable
                  law and the subject workers’ compensation insurance policy;

               c. that the debt claimed by Defendant Markel Insurance and pursued by Defendant
                  Brown & Joseph is invalid; and

               d. that Plaintiff owes no financial obligation to either Defendant Markel Insurance or
                  Defendant Brown & Joseph.

                               SECOND CLAIM FOR RELIEF
    (Tortious Interference with Prospective and Existing Business Advantage or Relations)
                            Plaintiff v. Defendant Brown & Joseph

         25.      Plaintiff incorporates all prior allegations of the Complaint.

         26.     Plaintiff has both prospective and existing contractual relationships with insurance
  brokers and insurance carriers (other than Defendant Markel Insurance) for purposes of providing
  workers’ compensation, and other, insurance.

         27.    Defendant Brown & Joseph knew, or reasonably should have known, of these
  prospective and existing contractual relations.

          28.    By words or conduct or both, Defendant Brown & Joseph, individually and through
  its agent the Leviton Law Firm, sought to cause third parties not to enter into, or to discontinue,
  contractual relations with Plaintiff. Specifically, Defendant Brown & Joseph, acting through the
  Leviton Law Firm, contacted Plaintiff’s insurance broker and current workers’ compensation
  insurance carrier and claimed that Plaintiff was breaking the law in context of its independent
  contractors. On information and belief, Plaintiff’s current workers’ compensation insurance carrier
  suspended Plaintiff’s policy because of Defendant Brown & Joseph’s claims.

         29.      Defendant Brown & Joseph’s interference was improper.

          30.      By its interference with Plaintiff’s prospective and existing business advantage or
  relations, Defendant Brown & Joseph has damaged Plaintiff in an amount to be established at trial
  for which it is liable.




                                                    4
Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 5 of 6




                               THIRD CLAIM FOR RELIEF
                     (Common Law Bad Faith Breach of Insurance Contract)
                           Plaintiff v. Defendant Markel Insurance

         31.     Plaintiff incorporates all prior allegations of the Complaint.

         32.     Plaintiff’s policy with Defendant Markel Insurance is a contract of insurance.

         33.   Plaintiff performed all of its obligations thereunder or was excused from
  performance.

          34.    Such policy contains an implied covenant of good faith and fair dealing under
  which Defendant Markel Insurance must treat all beneficiaries, including Plaintiff, fairly, honestly,
  and in good faith. Defendant Markel Insurance must further faithfully perform its duties under the
  policy and to do nothing to impair, interfere with, hinder, or potentially injure Plaintiff’s right to
  receive benefits thereunder.

         35.     Defendant Markel Insurance breached its duty of good faith and fair dealing by,
  among other things, conducting an improper, biased, and inaccurate audit of Plaintiff’s account
  and then by irrationally calculating its purported costs.

          36.    Defendant Markel Insurance’s actions were unreasonable, outrageous, and
  exhibited reckless disregard for the rights and benefits of Plaintiff, and thus constitute bad faith on
  the part of Defendant Markel Insurance.

          37.     As a result of Defendant Markel Insurance’s bad faith breach of the subject policy,
  Plaintiff has suffered damages in an amount to be established at trial for which Defendant Markel
  Insurance is liable.

          38.     The injuries and losses resulting from Defendant Markel Insurance’s bad faith
  breach of insurance contract are attended by circumstances of willful and wanton conduct, entitling
  Plaintiff to an award of exemplary damages against Defendant Markel Insurance. Accordingly,
  Plaintiff reserves the right to amend this Complaint at the appropriate time to assert a claim for
  exemplary damages.

          WHEREFORE, Plaintiff respectfully requests that the Court use its equitable powers to
  declare as specified above and to award Plaintiff damages against Defendants along with all costs.




                                                    5
Case 1:20-cv-01098-DDD-KMT Document 3 Filed 04/17/20 USDC Colorado Page 6 of 6




        Respectfully submitted this 17th day of March, 2020.

                                                   LEWIS | KUHN | SWAN PC
                                                   (Signed Original on File at Lewis Kuhn Swan PC)


                                                   /s/ Andrew E. Swan
                                                   Michael D. Kuhn, #42784
                                                   Andrew E. Swan, #46665

                                                   Attorneys for Plaintiff

  Plaintiff’s Address:
  3450 Fillmore Ridge Heights
  Colorado Springs, CO 80907




                                               6
